— Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated August 1, 1978, which, on the ground that the complaint was barred by the Statute of Limitations, vacated a determination and order of the State Division of Human Rights, dated November 16, 1977, holding that the complaint of petitioner Dellie Britt, Jr., had been timely filed and that he had been improperly dismissed from his employment because of racial discrimination. Order confirmed and proceeding dismissed, without costs or disbursements. We agree that petitioner’s "cause of action” accrued on October 20, 1972 when he was discharged and that the Statute of Limitations began to run at that time (see Matter of Queensborough Community Coll, of City Univ. of N. Y. v State Human Rights Appeal Bd., State Div. of Human Rights (49 AD2d 766). His own conduct thereafter supports that conclusion, to wit, he spoke to the business agent of the union because his employment had been unequivocally terminated. If we were to reach the merits, we would have, in any event, dismissed the proceeding since it appears that there was no racial discrimination in this case. Damiani, J. P., Titone, Shapiro and Hargett, JJ., concur.